Citation Nr: 1610680	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  08-31 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a heart condition claimed as ischemic heart disease, to include as due to PTSD and as due to exposure to herbicides.

3.  Entitlement to service connection for brain damage with tremors, memory loss, and slurred speech to include as due to PTSD and as due to exposure to herbicides.

4.  Entitlement to service connection for an eye condition claimed as cataracts to include as due to PTSD and as due to exposure to herbicides.

5.  Entitlement to service connection for basal cell carcinoma to include as due to PTSD and as due to exposure to herbicides.

6.  Entitlement to a disability rating in excess of 50 percent for PTSD.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from November 1968 to August 1970.  The Veteran had confirmed service in the Republic of Vietnam and was awarded the Combat Infantry Badge and the Bronze Star medal with Valor Device.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated January 2008, April 2011, and September 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge in August 2010.  A copy of the transcript of this hearing has been associated with the claims file.

This matter has previously been remanded by the Board for additional development in October 2010 and October 2014.

The issue of entitlement to service connection for ulcers has been raised by the record in an October 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have ischemic heart disease and his current heart disability did not manifest during service or within one year of separation from service, was not caused by his service, and was not caused or aggravated by service-connected PTSD.  

2.  The Veteran's current brain disorder did not manifest during service or within one year of separation from service, was not caused by his service, and was not caused or aggravated by service-connected PTSD.  

3.  The Veteran's eye disorder did not manifest during service, was not caused by service, and was not caused or aggravated by service-connected PTSD.  

5.  The Veteran's basal cell carcinoma did not manifest during service or within one year of separation from service, was not caused by service, and was not caused or aggravated by service-connected PTSD.  
 
6.  The Veteran's service-connected PTSD resulted in no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.   

7.  The Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a brain disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for an eye condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for basal cell carcinoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  The criteria for a disability rating higher than 50 percent, for the Veteran's PTSD, have not been met for any period of time on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2015).

6.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.340, 4.3, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in October 2007 and October 2009. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2015).  The Board also finds that the duty to assist requirements have been fulfilled with respect to the claim decided herein.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  

VA provided examinations with adequate rationales in respect to the claims of appeal.  However, VA was unable to provide the Veteran a new examination eye examination as directed by the October 2014 Board remand.  It made efforts to do so by scheduling the Veteran for an examination in July 2015.  The Veteran failed to report for the examination without good cause shown and VA has no duty to make further efforts in this regard and will make a determination on the evidence of record.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015).   Those diseases subject the presumption include cardiovascular renal disease, brain hemorrhage, brain thrombosis, encephalitis lethargica residuals, malignant tumors of the brain, and other organic diseases of the nervous system.  38 C.F.R. § 3.309(e).  

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents during that service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).   The Veteran served in Vietnam within the above time period and is presumed to have been exposed to herbicides, such as those found in Agent Orange.  

There are specific diseases are associated with herbicide exposure for purposes of the presumption.  38 C.F.R. § 3.309(e) (2015).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  Notice, 75 Fed. Reg. 81,332 (Dec. 27, 2010).  

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service, but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  Additional disability resulting from the aggravation (worsening beyond its natural progression) of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).   This is a theory of entitlement referred to as "secondary service connection."  

In deciding these issues, the Board has considered all evidence of record and weighed the relevant evidence.  There are numerous statements from the Veteran in which he provides his own diagnosis of disorders or his own nexus opinion.  The evidence does not show that the Veteran has expertise in medical matters.  He is therefore considered a non-expert, or layperson, in this regard.  

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service or to another service-connected disability, whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the U.S. Court of Appeals for Veterans Claims (Court) has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  


Heart Disability 

The Veteran has asserted that his heart condition, also claimed as an arrhythmia, was caused by exposure to herbicides during his active service.  Additionally, the Veteran asserts that he has ischemic heart disease that was also caused by his exposure to herbicides.  The Board notes that the Veteran has asserted that his service connected PTSD caused or aggravated his heart condition as well.  

In this case, the Veteran's service treatment records do not show he was ever treated for a heart condition during active service nor does the Veteran assert that the condition onset during active service.  

An October 2002 private treatment record shows that the Veteran was diagnosed with hypoxic ischemic encephalopathy secondary to malignant arrhythmia.  An October 2002 private treatment record shows that the Veteran was noted to have no evidence of coronary artery disease.  

An October 2003 private treatment record shows that the Veteran had sudden death with hypoxic encephalopathy due to right coronary spasm 2002.  

Of record is a December 2008 letter addressed to the Veteran from a physician, "H.T.M.," M.D. who saw him in an electrophysiology clinic.  The physician stated "I believe it is likely that your PTSD and other neurologic disorders significantly contribute to your arrhythmias."  Submitted at the same time by the Veteran is a letter from another physician, "J.P.," M.D. dated in January 2010.  This physician stated as follows:  

He has been informed by a cardiologist that his PTSD underlies the history of his malignant dysrhythmias and is the most likely trigger cause of them.  Moreover, [the Veteran] doesn't have any significant coronary artery disease to explain his rhythm disorder."  

Dr. J.P. stated "In my opinion, the Veteran's continued PTSD makes him unemployable because of his cardiac rhythm disorder and the resultant brain dysfunction he suffered in 2002."  

A June 2009 VA examination report shows that the Veteran was diagnosed with ventricular fibrillation arrest with defibrillator and atrial fibrillation.  The examiner opined that the Veteran's arrthymias and other heart conditions were less likely than not a result of or related to service connected PTSD and was more likely related to his long standing hypertension and excessive ethanol use.  The examiner also reported that PTSD was not an accepted cause of the heart conditions according to medical literature.  

An August 2010 VA examination report shows that the Veteran was diagnosed with ventricular fibrillation arrest, status post implantable cardiac defibrillator.  The examiner noted that the presumed etiology of the Veteran's ventricular fibrillation arrest would be the localized regional wall motion abnormality noted on his cardiac catheterization.  In the absence of atherosclerotic heart disease or ischemic heart disease caused by atherosclerosis, one would assume that the regional wall motion abnormality had occurred either due to bile infection which has been described, a coronary artery spasm, or an embolus with a thrombus.  The examiner reported that the Veteran was at increased risk for thrombus due to his previous atrial fibrillation and paroxysmal atrial fibrillation.  The examiner noted that the Veteran did not have a history of ischemic heart disease as there was no evidence of stenosis within his coronary arteries.  With regards to a private opinion that alluded that the Veteran's PTSD contributed to arrhythmias, the examiner disagreed with that opinion.  The examiner reported that the Veteran's coronary spams leading to the myocardial infarction and wall motion abnormalities had long been described on a very rare basis among people with prolonged chest pain during panic attacks.  Therefore, the examiner reported that the Veteran's heart condition was less likely than not related to his PTSD.  

A February 2011 VA treatment record notes that the Veteran should have been diagnosed with ischemic heart disease.  This note was from a VA cardiology fellow.  

A June 2011 VA examination report shows that the Veteran did not have a diagnosis of ischemic heart disease.  The examiner did note that ischemic heart disease was a common cause of ventricular fibrillation and had any ischemic heart disease or coronary stenosis been identified, the Veteran would have undergone an intervention to correct that issue.  Rather the Veteran had an AICD placed because no ischemic heart disease was identified.  Therefore, the examiner reported that the Veteran's diagnosed heart condition was less likely than not related to active service. 

A February 2014 private treatment record shows that the Veteran was diagnosed with symptomatic palpitations, cardiac arrhythmias, AICD insertion, atrial fibrillation, anginal equivalents, and sudden cardiac death.  

A July 2015 VA examination report shows that the Veteran was diagnosed with supraventricular arrhythmia.  The examiner reported that none of the Veteran's heart conditions qualified as ischemic heart disease.  The examiner also reported that the etiology of the Veteran's heart conditions were due to an electric rhythm disturbance.  The examiner reported that a review of the Veteran's medical records showed no evidence of ischemic heart disease as noted by a February 2014 stress test that showed normal perfusion.  The examiner also reported that it was less likely than not that the Veteran's heart conditions were caused by his exposure to herbicides.  The rationale noted that the Veteran had multiple well documented risk factors for the development of his heart conditions.  Also noted by the examiner was that the Veteran had an arrhythmia likely caused by abnormal cardiac electrical activity.  With regard to whether the Veteran's PTSD caused or aggravated the heart condition, the examiner opined that it was less likely than not.  The examiner noted that the Veteran had multiple risk factors for a heart condition noted as hypertension, atrial fibrillation, tobacco abuse, history of alcohol abuse, and family history of coronary artery disease.  Additionally, PTSD was not a well-documented evidence based major risk factor for heart disease and that the current heart conditions have followed a natural progression.  

The Veteran was specifically found to not have ischemic heart disease in August 2010, June 2011, and July 2015 VA heart examinations.  The Board notes that a February 2011 VA treatment report shows that a VA physician reported that the Veteran had ischemic heart disease.  However, the Board finds that the weight of the medical evidence in this case outweighs that diagnosis.  Specifically, the VA physician did not provide any test results or examination reports to confirm the diagnosis of ischemic heart disease.  In contrast the VA examination reports of record noted detailed diagnostic test results such as stress test that indicated that the Veteran did not have ischemic heart disease.  Additionally, the VA examiner provided thorough rationales for their conclusion that the Veteran did not have coronary artery disease or ischemic heart disease.  Therefore, the Board finds that as the Veteran has not been diagnosed with a heart disability that has been associated with herbicide exposure, service connection for a heart condition on an herbicide presumptive basis is therefore denied. 

The preponderance of the evidence shows that his heart disorders abilities were not caused by his exposure to Agent Orange.  The Board finds that the most probative evidence of record is the July 2015 VA examiner concluded that the Veteran's heart disorders were due to his many risk factors and not to herbicide exposure.  

The Veteran's diagnosed heart conditions are not subject to presumptive service connection based on exposure to herbicide agents.  38 C.F.R. § 3.307, 3.309 (2015).  Thus, service connection for his heart condition cannot be presumed based on exposure to herbicide agents.  

The preponderance of the evidence is against the claim of entitlement to service-connection for a heart disability diagnosed as atrial fibrillation and arrthymias on a direct basis and on a presumptive chronic diseases basis.  The service treatment records do not show any treatments or symptoms of a heart condition.   The post service medical records include the Veteran's own statement concerning the onset of symptoms of a heart disability, show that he did not experience symptoms of atrial fibrillation until 2002 approximately 32 years after separation from service.  This long period of time without symptoms or complaints of the claimed condition weighs against the Veteran's claim. 

The Board also find that the preponderance of the evidence is against the Veteran's claim that his heart disability was caused or aggravated by his service connected PTSD.  Here, the Board finds that the most probative evidence is the July 2015 VA examination report that concluded that the Veteran's PTSD did not cause or aggravate the heart disability.  The examiner noted that the PTSD was not a well-documented major risk factor to heart disease in addition to noting that the Veteran's heart disability had maintained its natural progression.  Therefore, no aggravation was present.  

The December 2008 letter from the physician who saw the Veteran in an electrophysiology laboratory is outweighed by the VA examiners'opinions of record.  The private physician opinion to be vague as it is unclear if the PTSD has aggravated the Veteran's heart disability beyond it natural progression.  In contrast, the July 2015 VA examiner made specific findings that the Veteran's heart disability had maintained its natural progression and that PTSD had not caused nor aggravated any heart condition.   The January 2010 letter did not provide an independent opinion in this regard but merely reported that a cardiologist had linked the heart condition to the Veteran's PTSD.  This was expressed in the December 2008 letter.   

The Board acknowledges the Veteran's opinion that he has ischemic heart disease and that his heart condition is a result of service, and specifically exposure to herbicides while serving in Vietnam, as well as due to or aggravated by PTSD.  Causation and aggravation are not determinations that can be determined by observation with ones' senses in a case such as this, where the condition manifested years after herbicide exposure and where there is no discernible way of accurately observing a connection between a psychiatric disability and a heart disorder.  Nor is any such link a simple question, but rather, these are complex questions typically answered after research by medical professionals.  The Veteran's causation and aggravation assertions are not competent evidence.  Nor is his opinion that he has ischemic heart disease.  The kind of heart condition he has is a complex determination and it is common knowledge that the differentiating one heart condition from another requires medical expertise.  

For these reasons, the Board finds that the preponderance of the evidence weighs against the claims for service connection for a heart condition, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Brain Damage

The Veteran asserts that his brain damage with tremors, memory loss, and slurred speech was caused by his active service.  The Veteran does not assert that these symptoms manifested during service but that they were due to exposure to herbicides and his service connected PTSD.  

A November 2002 private hospital treatment note shows that the Veteran experienced occasional confusion and impaired judgment.  A November 2002 private treatment note shows that the Veteran was not oriented to name, hospital, year, or date.  He was noted to have poor recall, poor short term memory, and appeared to have some degree of neglect on the left side.  The physician noted that the Veteran had a hypoxic ischemic encephalopathy that resulted in him being admitted comatose with seizure activity then gradually being weaned from the ventilator.  

A May 2012 VA examination report shows that the Veteran's brain condition was diagnosed as hypoxic encephalopathy.  The examiner reported that the Veteran's brain condition was not caused by the service connected PTSD.  The examiner noted that the brain condition was well documented to be from hypoxic encephalopathy which meant that his brain did not have enough oxygen, which was due to a heart condition.  The examiner also reported that PTSD did not have any pathophysiologic or anatomic connection to cause or aggravate the Veteran's brain disability.  

A July 2015 VA examination report shows that the Veteran did not have a traumatic brain injury but that he experienced memory loss following brain hypoxia associated with cardiac arrest in 2002.  The examiner reported that the Veteran experienced mild anxiety and headaches.  The examiner also opined that the Veteran's brain disability was not caused by his exposure to herbicides or service connected PTSD but due to cardiac arrest that occurred in 2002 that resulted in lack of oxygen flow to the brain.  With regards to whether the brain disability was aggravated by PTSD the examiner remarked that condition had followed its natural progression therefore no aggravation was present.  

The preponderance of evidence is against a finding that the Veteran's brain condition manifested within one year of separation from active service.  There is no basis for granting service connection based on a presumption for chronic diseases.  

The Board Veteran's diagnosed brain disorder is not on the list of the diseases associated with herbicide exposure for purposes of the presumption for service connection.  Similarly, his brain disorder is not specified chronic disease for presumptive service connection and the evidence shows that his brain disorder manifested many years after active service, as did the heart condition that the most probative evidence shows caused his brain disorder.  The preponderance of evidence is against granting service connection based on either the chronic diseases presumption or the herbicide exposure presumption.  

The Board finds that the preponderance of the evidence is against the claim of entitlement to service-connection for a brain disability on a direct basis or on a secondary causation or aggravation basis.  The service treatment records do not show any treatment for or symptoms of a brain condition.  The post service medical records include the Veteran's own statement concerning the onset of symptoms of a brain disability, show that he did not experience symptoms until 2002 approximately 32 years after separation from service.  There was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  

VA examiners who have examined the Veteran have found that his brain disability was not due to herbicide exposure but have determined that the condition was caused by a cardiac arrest that occurred in 2002 that cut off oxygen to his brain.  This is evidence against a finding that his brain disorder was caused by exposure to herbicides or by his PTSD.  With regard to aggravation of the Veteran's brain disability caused by PTSD, the July 2015 examiner specifically reported that the brain disability has followed its natural course and progression and therefore no aggravation was shown.

The Board acknowledges the Veteran's opinion that his brain disorder is a result of service, and specifically exposure to herbicides while serving in Vietnam, as well as due to PTSD.  His brain disorder manifested many years after service.  Under these facts, whether it was caused by exposure to herbicides is not a simple question.  Neither is the question of whether it was caused by his PTSD.  Whether delayed onset of symptoms from exposure to a substance causes a disorder or whether one condition causes another medical condition are questions that medical professionals conduct research to gather data to answer.  Such a link whether by causation or aggravation is not something that can be reliably discerned by observation with one's senses.  For these reasons, the Board concludes that the Veteran's lay opinion is not competent evidence as to causation or aggravation of his brain condition by PTSD or causation by exposure to herbicides.  There is no competent evidence of such a nexus.  

For these reasons, the Board finds that preponderance of the evidence weighs against the claim of entitlement to service connection for a brain disorder, and the claim must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Eye Condition

The Veteran asserts that his eye disability that has been diagnosed as cataracts was caused by exposure to herbicides during service or alternatively, was cause by his service connected PTSD.  During the hearing before the undersigned, the Veteran reported that at the time of a hospitalization for a cardiac arrest in 2002 his cataracts were not noticed.  He testified that his cataracts followed the brain damage resulting from the 2002 cardiac arrest.  

Cataracts are not on the list of the diseases associated with herbicide exposure for purposes of the presumption for service connection.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309 (2015).  Therefore, service connection cannot be granted on a presumptive basis.  

The Board reiterates that the Veteran failed to report for his scheduled examination for his eye condition in July 2015 and did not offer good cause for that failure to report.  As a result, the Board must come to a determination solely on the basis of information included in the record.  38 C.F.R. § 3.655 (2015).

Service treatment records do not document any reports of eye conditions.  A January 2011 VA examination report shows that the examiner opined that there was no medical literature to support the claim that PTSD caused or aggravated the eye condition of cataracts.  

A May 2012 VA examination report shows that the examiner opined that it was less likely than not that PTSD caused or aggravated the Veteran's eye condition.  The examiner noted that the Veteran was diagnosed with cataracts which have accepted causes such as aging, smoking, genetics, steroid use, and sunlight exposure.  The examiner reported that the Veteran had many of these risk factors.  Additionally, the examiner noted that PTSD did not have a pathophysiological or anatomic connection to cause or aggravate the eye condition.  

Review of the evidence of record shows that there were no complaints for findings for cataracts within the Veteran's service treatment records or within the first years after separation from active service.  Rather, the record shows notations of cataracts in 2007, more than 37 years after separation first service.  With regards to the Veteran's contention that his PTSD aggravated or caused his cataracts, the Board once again finds that his statements are outweighed by the probative evidence of record.  Here, VA examiners have reported that medical literature does not support an association between PTSD and cataracts.  The examiners have also noted that the Veteran's cataracts have followed a natural progression.  Therefore, the Board finds that the medical opinions of record are the most probative and outweigh the Veteran's assertions.  The VA examiners provided a thorough discussion of the rationale for the opinions expressed.  Here, the Board finds that opinion is supported by a rationale that was provided after the VA examiner considered all procurable and assembled data.  

The Board acknowledges that the Veteran contends that his cataracts are related to his herbicide exposure in service and his PTSD.  Whether cataracts, first manifested many years after exposure to herbicides, were caused by such exposure, or whether cataracts are caused or aggravated by PTSD are not questions amenable to lay opinion evidence.  For the reasons already explained with regard to the heart and brain disorders, causation or aggravation is not a fact that can be determined by observation with ones senses in a case such as this, where the condition manifested years after herbicide exposure and where there is no discernible way of observing a connection between a psychiatric disability and an eye disorder.  Nor is any such link a simple question, but rather, these are complex questions typically answered after research by medical professionals.  The Veteran's causation and aggravation assertions are not competent evidence.  

Therefore, as the preponderance of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Basal cell carcinoma

The Veteran asserts that his basal cell carcinoma is as a result of his exposure to herbicides during active service and alternatively is due to his service connected PTSD.  

Service treatment records are negative for any reports or treatments for basal cell carcinoma.  A July 2004 VA treatment record shows that the Veteran was diagnosed with basal cell carcinoma on the nose.

A January 2011 VA examination report shows that the examiner remarked that there was no medical literature to support an association between PTSD and basal cell carcinoma.  The examiner also reported that medical literature did not support an association between basal cell carcinoma and exposure to herbicides.  Therefore, the examiner opined that the Veteran's basal cell carcinoma was less likely than not related to herbicides.  The examiner noted that basal cell carcinomas were more frequent with fair skinned people with chronic sun exposure, that one would encounter living in Florida.  The examiner also noted that the condition was more frequent with increased age and that the Veteran was not at a premature age for developing for basal cell carcinoma.  

A May 2012 VA examination report shows that the examiner noted no acceptable link between PTSD and skin cancers in terms of a pathophysiology.  

A July 2015 VA examination report shows that the Veteran was diagnosed with basal cell carcinoma in 2002.  The examiner opined that the Veteran's basal cell carcinoma was not at least as likely as not related to exposure to herbicides but rather was due to sun exposure.  The examiner also opined that the Veteran's skin condition was not caused or aggravated by the service connected PTSD as there was no known relationship between the two conditions.  Additionally, the examiner noted that the Veteran's basal cell carcinoma followed its natural progression.  

Basal cell carcinoma is not a cancer is not on the list of the diseases associated with herbicide exposure for purposes of the presumption for service connection.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 309 (2015).  Therefore, service connection cannot be granted on a presumptive basis based on exposure to an herbicide agent.  

A review of the evidence of record shows that there were no complaints for findings for basal cell carcinoma with the Veteran's service treatment records or within the first years after separation from active service.  Rather, the record shows that he was first diagnosed with basal cell carcinoma in 2002, more than 32 years after separation first service.  Additionally, while the Veteran has asserted that his basal cell carcinoma was caused by his exposure to herbicides, the Board finds that the probative evidence of record outweighs his assertions.  Specifically, VA examiners have specifically reported that there was no association between basal cell carcinoma and exposure to herbicides.  With regards to the Veteran's contention that his PTSD aggravated or caused his basal cell carcinoma, the Board once again finds that his statements are outweighed by the probative evidence of record.  Here, VA examiners have reported that medical literature did not support an association between PTSD and basal cell carcinoma.  The examiners have also noted that the Veteran's basal cell carcinoma has followed its natural progression.  Therefore, the Board finds that the medical opinions of record are the most probative and outweigh the Veteran's assertions.  The VA examiner provided a thorough discussion of the rationale for the opinions expressed and considered all procurable and assembled data.  

The Board acknowledges that the Veteran contends that his basal cell carcinoma is related to his herbicide exposure in service and his PTSD.  His opinion in this regard is not competent evidence for the same reasons that his lay opinions are not competent evidence with regard to the heart and brain conditions and cataracts.  Those reasons have been explained above.  

Therefore, as the preponderance of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Increased Rating-PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  \ 

The Veteran's service-connected PTSD is evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of the following:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). 

The criteria for a 70 percent rating are as follows: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

The criteria for a 100 percent rating are as follows:  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

The Federal Circuit has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. 

The Board notes that the newer DSM-V has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was first conferred to the Board a few years earlier.

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  Massey v. Brown, 7 Vet. App. 204 (1994). 

According to DSM-IV, a score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id.  A score of 31-40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." Id.  

An August 2010 VA examination report shows that the Veteran reported that he had been divorced since 1988 and lived with his son.  The Veteran reported having good relationships with his children.  He reported barely seeing any friends and not dating since 2000.  He reported that he was an alcoholic and enjoyed drinking.  He also reported that he enjoyed working out at home and listening to music.  Psychiatric examination showed that he was neatly groomed and appropriately dressed.  His psychomotor activity and speech were unremarkable.  His attitude was cooperative, friendly, and attentive.  The Veteran was noted to have a normal affect and intact attention.  He was also noted to be oriented to person, time, and place.  The examiner noted that the Veteran had a paranoid ideation.  No delusions were noted.  The Veteran reported auditory hallucination and displayed no inappropriate behavior.  Obsessive behavior was reported as the Veteran constantly checked doors and windows, and kept the outside light always on at night.  No panic attacks or homicidal thoughts were reported.  The examiner reported that the Veteran did have suicidal thoughts noted as increased ideation about once per month.  The Veteran denied plan or intent, and could not account for the increase.  No episodes of violence were noted.  The Veteran was noted to have ongoing problems with managing anger and irritability.  He was able to maintain minimum personal hygiene with no problems with activities of daily living.  The Veteran's memory was noted to be moderately impaired for recent memory and according to him, the short term memory was poor since an episode of cardiac arrest.  The Veteran was noted to be retired from his job as a vice president of an energy company since 2003.  He reported that he retired due to physical problems from cardiac arrest and that he was on social security disability.  He was diagnosed with PTSD and assigned GAF of 51.  The examiner reported that the Veteran's PTSD did cause occupational and social impairment with reduced reliable and productivity.

An April 2015 VA examination report shows that the Veteran's PTSD was in partial remission.  The examiner reported that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although, generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Since the August 2010 VA examination, the Veteran reported that he had been living alone after being kicked out of his brothers home due to his drinking.  He reported that he still spoke frequently with his brother.  He also reported that he visited his adult son and daughter when he received treatment at the VA medical center.  The Veteran reported socializing at the VFW four to five times per week, and having two friends that he regularly drank with.  He reported that he exercises at home, and goes to music concerts.  With regards to an occupation, the Veteran reported that he worked from April to December 2014 in a coal business office but the company shut down due to lack of work.  Mental status examination revealed the Veteran was alert and oriented.  His speech was spontaneous, fluent, with normal rate and rhythm.  He reported that his mood was ok.  Affect was full, variable, appropriate, and cheerful.  No suicidal or homicidal ideations were noted.  His thought content was relevant and non-psychotic.  No panic attacks were reported but the Veteran did report hearing peoples voices at night like a TV in the distance.  

Based on the above, the Board finds that a disability rating in excess of 50 percent is not warranted for the Veteran's PTSD.  The Veteran did not demonstrate symptoms reflect of a 70 rating such as obsessional rituals that interfered with routine activities, illogical speech, near-continuous panic attacks or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, or difficulty adapting to stressful circumstances that caused occupational and social impaired with deficiencies in most areas.  There is also no evidence of weekly panic attacks.  His speech was normal through that period. While there is evidence of that the Veteran had some disturbance of mood and checked his locks obsessively, those bouts were not of the severity required for the next higher rating criteria.

The presence or absence of certain symptoms is not necessarily determinative.  Those symptoms must ultimately result in the occupational and social impairment specified for the rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The VA examination reports were not indicative of occupational and social impairment that approximate the criteria for a 70 percent or higher rating.  A 70 percent rating requires occupation and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to certain symptoms.  Here, the Board finds that the Veteran symptoms do not more nearly approximate those rating criteria.  The Veteran has close contact with his two adult children.  Therefore, the Board finds that he does not have deficiencies in family relations.  In addition, deficiency in judgment is not shown.  Moreover, while it was clear the Veteran has been unemployed during the appeal, there has been no evidence to show that his PTSD was the cause of such unemployment.  Rather, VA examiners and the Veteran himself have noted that he was unemployed due to residuals from a cardiac arrest in 2002.  The finding by the April 2015 VA examiner demonstrated that the Veteran's PTSD symptoms resulted in occupational and social impairment with occasional occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational task is most approximated by his current 50 percent rating.  In sum, the Board finds that the psychiatric symptoms shown do no support the assignment of a 70 percent rating during any time during the course of this appeal. 

The Board also notes that the assigned GAF score during this period does not support the assignment of any higher rating during the period in question.  The Veteran has been assigned an estimate GAF score of 51.  According to DSM-IV, GAF scores between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).  

Accordingly, the Board finds the preponderance of the evidence is against the claim for a schedular rating in excess of 50 percent for PTSD, and the claim must be denied.  

The Board has also considered whether an extraschedular evaluation is warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step which is a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a list of symptoms and symptoms similar in kind to those listed.  Regardless, the Veteran has never been shown to have a symptom not listed. The Veteran's symptoms are all contemplated by the schedular criteria.  

Also considered is whether the combined effect of the Veteran's service connected disabilities place his disability picture outside of schedule.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran's other service-connected disability is tinnitus.  The record shows that the Veteran is appropriately compensated for this disability and there is no combined effect acting with the Veteran's PTSD that makes his disability picture an unusual or extraordinary one. 

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.

For the reasons stated above, the Board finds that the preponderance of evidence is against granting a higher rating for PTSD in this case or referring the case for extraschedular consideration.  Hence, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3.  


TDIU

The Veteran contends that his service-connected disabilities prevent him from engaging in substantially gainful employment and that he is entitled to a total disability rating. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15 (2015). 

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income." 

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  38 C.F.R. §§ 3.341(a) (West 2014), 4.16(a) (2015).  

Schedular TDIU, i.e., under § 4.16(a),  may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015). 

When these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation due to service-connected disability or disabilities, the case must be submitted to the Director, Compensation and Pension Service, for consideration of extraschedular TDIU.  38 C.F.R. § 4.16(b) (2015). 

Here, the Veteran is service connected for PTSD with a 50 percent rating and tinnitus with a 10 percent rating, for a combined rating of 60 percent.  His PTSD and tinnitus are service-connected based on engagement in combat with the enemy.  The Board resolves reasonable doubt in his favor and finds they are of a common etiology or alternatively are multiple injuries (auditory and psychic) incurred in action.  As such, they are considered one disability for the purpose of determining if he has one 60 percent disability.   Service connection was established for PTSD in April 2007 and for tinnitus in March 2006.  Thus, his claim has been considered under 38 C.F.R. § 4.16(a) for the period after which he meets the percentage requirements and has been considered under 38 C.F.R. § 4.16(b) for the earlier period.  In both instances, the evidence must show to an equipoise standard that his service connected disability or disabilities render him unable to secure or follow a substantially gainful occupation.  The preponderance of evidence is against such a finding.  

A January 2010 letter from the Veteran's private physician, Dr. J.P., notes that PTSD caused unemployment because of the cardiac rhythm disorder and resultant brain dysfunction suffered in 2002.  Dr. J.P., reported that the Veteran's PTSD underlied a history of malignant dysrhythmias which could put the Veteran at risk for sudden death.  

A November 2010 VA examination report shows that the Veteran last worked in 2003 and was on social security disability for the impact of a cardiac arrest.  Prior to the cardiac arrest the Veteran functioned at an occupationally high level as a vice president of a coal company.  The examiner reported that it was most likely that the Veteran continued to be unemployable due to the non-psychiatric medical conditions.  The examiner noted that the PTSD symptoms had not prevented employment prior to the Veteran's heart attack and it was unlikely that PTSD symptoms alone would prevent employment.  The examiner opined that the Veteran was not unemployable due to PTSD symptoms alone.  

An April 2015 VA audiological examination showed that the Veteran's tinnitus did not impact his daily activities to include work.  The Veteran reported that his tinnitus caused humming that occurred a couple of times per week and lasted a few seconds.  He reported that he became used to it and was not bothered by it.  

The preponderance of evidence is against a finding that the Veteran's service-connected PTSD and tinnitus render him unable to secure and follow a substantially gainful occupation.  The November 2010 VA examination report specifically noted that the Veteran's unemployment was due to a non-service connected cardiac event that occurred in 2002.  Additionally, the while the Veteran's private physician has essentially reported that the Veteran's PTSD aggravates his non-service connected heart condition, which in turn causes the Veteran to become unemployable does not show that the PTSD alone causes unemployability.  In essence the opinion is that heart condition results in unemployment and that the only relationship between the PTSD and the heart condition is that the PTSD aggravates the heart condition.   Dr. J.P. reports that it is a combination of the PTSD with heart condition that causes unemployment.  However, TDIU must be a result of service connected disabilities only which the heart condition is not.  Additionally, as noted in the decision above, the Board has already concluded that the probative evidence of record shows that the Veteran's PTSD does not aggravate his non-service connected heart condition.  The Board also notes that the VA PTSD examination in August 2010 and August 2015 does not show that the Veteran's PTSD caused total occupational impairment.  

As for the Veteran's tinnitus, there is no indication that this condition causes the Veteran any impairment that would impact his employment.  In fact, the Veteran stated during the April 2015 VA examination, that his tinnitus does not bother him.

Accordingly, the Board finds the preponderance of the evidence is against the claim for a TDIU, and the claim must be denied.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3.  


ORDER

Entitlement to service connection for a heart disability claimed as ischemic heart disease, to include as due to herbicide exposure, is denied.

Entitlement to service connection for brain damage with tremors, memory loss, and slurred speech to include as due to PTSD and exposure to herbicides is denied.

Entitlement to service connection for an eye condition claimed as cataracts include as due to PTSD and exposure to herbicides is denied.  

Entitlement to service connection for basal cell carcinoma to include as due to PTSD and exposure to herbicides is denied.

Entitlement to a disability rating in excess of 50 percent PTSD is denied.

Entitlement to a TDIU is denied. 


(CONTINUED ON NEXT PAGE)
REMAND

With regard to the Veteran's claim for entitlement to service connection for bilateral hearing loss, the Board remanded this matter in October 2014 for additional development.  The remand directives specifically required the VA examiner to provide an opinion regarding any threshold shift that occurred from entrance into service to separation shown on audiological examinations.  

A review of the Veteran's service treatment records shows that an April 1968 audiological examination conducted during his entrance to service revealed pure tone thresholds in the right ear at 500, 1000, 2000, and 4000 Hertz were 0, -5, 15, and 15 decibels and in the left ear at 500, 1000, 2000, and 4000 Hertz were 5, 5, 15, and 25 decibels.   

A July 1970 separation examination revealed pure tone thresholds in the right ear at 500, 1000, 2000, and 4000 Hertz were 0, 0, 0, and 10 decibels and in the left ear at 500, 1000, 2000, and 4000 Hertz were 0, 0, 0, and 0 decibels.   

An April 2015 VA audiologist reported that the Veteran's July 1970 separation audiological examination showed 0 decibels for all frequencies.  However, as noted above the Veteran registered a 10 decibel threshold for 4000 Hertz affecting the right ear. It is also noted that the Board stated in the Remand that these were the results of the July 1970 examination 

Therefore, as the April 2015 VA audiologist did not report the correct decibel reading for the Veteran's July 1970 separation examination.  A new examination must be provided to the Veteran that correctly reflects the record.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination with an audiologist that has not examined him in the past, to determine the nature and etiology of his bilateral hearing loss.  The examiner should perform all indicated test and studies.  The entire claims file must be reviewed and the VA examiner must note that review.  The examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss is related to active service. 

In providing the requested opinion, the examiner should comment on the audiometric findings recorded on induction and separation examinations.  The significance, if any, of acuity shifts in the audiometric results should be addressed to include the shift noted on the July 1970 hearing exam that showed a 10 decibel result for 4000 Hertz for the right ear.  The examiner must also take into consideration the Veteran's statements as to onset and continuity of hearing loss.  The examiner should also discuss any relevant post-service noise exposure.  A complete rationale for all conclusions reached should be clearly set forth in a written report.

2.  Then readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


